Citation Nr: 9925214	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension (SMP) benefits based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from June 1948 to April 1952.  
The appellant is the veteran's surviving spouse.  

This appeal arises from an October 1996 rating decision of 
the Winston-Salem, North Carolina Regional Office (RO) that 
denied entitlement to SMP benefits based on the need for 
regular aid and attendance or at the housebound rate.  A 
notice of disagreement was received in November 1996 and a 
statement of the case was issued in that same month.  

By rating decision in July 1997, entitlement to SMP benefits 
at the housebound rated was awarded.  In September 1997, the 
appellant noted in writing that she believed that her 
disabilities warranted the assignment of SMP benefits based 
on the need for regular aid and attendance.  A timely filed 
VA Form 9 as to this issue was received in November 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is neither blind nor a patient in a nursing 
home.

3.  The appellant's disabilities do not render her unable to 
care for her daily personal needs without assistance from 
others or unable to protect herself from the hazards and 
dangers of daily living.


CONCLUSION OF LAW

The need for special monthly pension benefits based on the 
need for regular aid and attendance has not been established.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background.

A July 1996 medical statement for consideration for aid and 
attendance or housebound benefits from Essam Eskander, M.D., 
indicates that the appellant had been diagnosed with chronic 
obstructive pulmonary disease and coronary artery disease.  
The prognosis was poor.  Complaints included shortness of 
breath and chest pain.  The appellant was mentally competent 
to mange her own affairs, and she was able to walk without 
assistance from another person for no longer than 5 minutes.  
She did not require the use of specialized equipment.  The 
appellant was not a patient in a nursing home.  The appellant 
required the care or assistance of another person due to her 
poor physical condition.

Received in November 1996 was a statement from Peter Kussin, 
M.D., which indicates that the appellant had been a patient 
of his in Duke University Medical Center in July 1996.  She 
was treated for chronic obstructive airway disease, 
atherosclerosis with coronary artery disease, diabetes 
mellitus and hypercholesterolemia.  

In the November 1996 notice of disagreement, the appellant 
indicated that surgery could not be performed on her heart as 
her lungs were too diseased.  She was on an oxygen breathing 
machine and she was taking medications.  She indicated that 
she was unable to do any work, take a bath by herself, or 
walk a distance of more than one room.  

Received in April 1997 was a March 1997 physician 
certification statement from Dr. Eskander which certified 
that the appellant was terminally ill, and that she had a 
life expectancy of six months or less with hospice services 
to be provided by Lower Cape Fear Hospice.  

Received at the same time was a March 1997 physical 
assessment summary from Lower Cape Fear Hospice which shows 
that the appellant was oriented to people.  Functional 
limitation was limited to wearing glasses for sight.  There 
were no contractures, paralysis, amputation, fracture or 
other functional limitations.  The appellant was continually 
continent and bladder habits were normal.  Rest and sleep 
habits were normal.  She was semi-ambulatory with one person.  
Assistive devices used were a wheelchair, bedside commode and 
shower stool.  The appellant needed assistance with the 
activities of daily living to include dressing, transfer, 
bathing/showering, skin care, hair care, meal preparation and 
cleaning patient care areas.  She did not need assistance 
with eating, toileting, mouth care, ambulation, or 
positioning.  The appellant was not receiving certified 
nursing assistance services.  

Received in July 1997 was a July 1996 discharge summary from 
Duke University Medical Center.  The appellant was admitted 
with a prior medical history of non-insulin dependent 
diabetes mellitus, hypercholesterolemia, tobacco use, chronic 
obstructive pulmonary disease, hypertension and fibromyalgia.  
She first developed exertional chest discomfort 3 years 
before; symptoms had been progressive since that time.  She 
had angina with minimal exertion.  On admission, she was 
noted to be markedly bronchospastic and dyspneic.  Her heart 
disease was classified as Class III.  A cardiac 
catheterization in June 1996 revealed an ejection fraction of 
61 percent, normal left ventricular function, a 75 percent 
mid left anterior descending lesion and a normal left main 
artery.  A coronary artery bypass graft procedure was 
declined by the appellant.  Pulmonary function tests revealed 
a FEV1 percent of 41.  The FEV1 was 26 percent of predicted.  
The residual volume was 166 percent of predicted.  Vital 
capacity was 52 percent of predicted.  Total lung capacity 
was 97 percent of predicted.  The DLCL was 43 percent of 
predicted.  It was noted that previous pulmonary function 
tests were similarly severely abnormal with an obstructive 
pattern.  With aggressive pulmonary toilet measures, her FEV1 
climbed above a liter, and her oxygenation also improved.  
She was discharged with various oral medications and 
inhalers.  The diagnoses were coronary artery disease, acute 
exacerbation of chronic obstructive lung disease, diabetes 
mellitus, hypercholesterolemia, tobacco use, and essential 
hypertension.

Received in July 1997 was a June 1997 patient data sheet from 
Columbus County Hospital that reflects that the appellant had 
been treated in April 1997 for chronic sinusitis and possible 
deep vein thrombosis; for chronic obstructive pulmonary 
disease, pneumonia, chest pain and difficulty breathing in 
February 1997; and chest pain in June 1996.

Also received in July 1997 was a June 1997 medical statement 
for consideration of aid and attendance or housebound benefit 
from Christopher Barber, the examining physician.  The 
diagnoses were coronary artery disease, status post 
inferior/posterior myocardial infarction, chronic obstructive 
pulmonary disease with tobacco disorder, and hypertension.  
The appellant was unable to leave home without the assistance 
of another.  The appellant was able to walk without the 
assistance of another person, feed herself without the 
assistance of another, bathe herself without assistance, 
perform toilet functions without the assistance of another, 
and dress herself without the assistance of another.  She was 
mentally capable of handling funds.  The appellant remained 
in bed 8 to 10 hours a day.  Special equipment used by the 
appellant consisted of oxygen and a nebulizer.  The appellant 
was not a patient in a nursing home.


II.  Analysis.

The Board finds that the appellant's claim for SMP benefits 
based on the need for aid and attendance is well grounded as 
she has presented a claim which is factually plausible based 
on the assertion that multiple disabilities render her unable 
to care for herself.  The Board is also satisfied that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).  

Applicable regulations relating to SMP benefits provide that:  

The veteran, spouse, surviving spouse or 
parent will be considered in need of 
regular aid and attendance if he or she:  
(1)	Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or 
(2)	Is a patient in a nursing home 
because of mental or physical incapacity; 
or 
(3)	Establishes a factual need for aid 
and attendance under the criteria set 
forth in § 3.352(a).  

38 C.F.R. § 3.351(c) (1998)

Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance § 3.35 
1(c)(3): inability of claimant to dress 
or undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment. "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.

It is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.

Determinations that the veteran is so 
helpless, as to be in need of regular aid 
and attendance will not be based solely 
upon an opinion that the claimant's 
condition is such as would require him or 
her to be in bed.  They must be based on 
the actual requirement of personal 
assistance from others.  

38 C.F.R. § 3.352(a) (1998)  

In the instant case, the appellant does not allege nor does 
the evidence show that she is blind or that she suffers from 
near blindness.  The appellant is not in a nursing home.  In 
fact, the appellant has indicated that she lives in a mobile 
home as her eligibility for hospice care has expired.  She 
therefore does not meet the specific criteria under 38 C.F.R. 
§ 3.351 (a) or (b) for SMP benefits.  

Next for analysis is whether the evidence establishes a 
factual need for aid and attendance under the criteria 
provided in 38 C.F.R. § 3.352.  

While it is evident that the appellant's disabilities do 
affect some daily activities, they are not shown to be so 
severe as to prevent her from performing the routine 
functions of everyday self-care.  While the appellant uses a 
wheelchair, there is no evidence that the appellant requires 
the frequent adjustment of any special prosthetic or 
orthopedic appliance.  The appellant indicated on her 
substantive appeal that a wheelchair was not of much 
assistance to her due to the fact that she lived in a mobile 
home.  There also is no evidence that the appellant has an 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.

The March 1997 assessment from Lower Cape Fear Hospice, that 
was prepared by a nurse, indicates that the appellant needed 
assistance with dressing, bathing, skin and hair care, 
transfer and cleaning her care areas.  It was further 
determined that the appellant did not need assistance with 
eating, toileting or ambulation.  Dr. Barber's assessment in 
June 1997 was even less favorable to the appellant's claim.  
It was his determination that the appellant was able to feed 
herself,  bathe, perform toilet functions, and dress herself.  

Although 38 C.F.R. § 3.352 provides that it is not required 
that all of the enumerated disabling conditions be found to 
exist before a favorable rating may be made, on balance, the 
evidence does not show that the appellant is so helpless as 
to need regular aid and attendance.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim. 


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

